 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6      COREY D. YOUNG,
                                                              Case No. C18-5681-RBL-TLF
 7                                  Plaintiff,
                 v.                                           ORDER ADOPTING REPORT AND
 8                                                            RECOMMENDATION
        WASHINGTON STATE DEPARTMENT
 9      OF CORRECTIONS,
10                                  Defendants.

11
              The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of
12
     Judge Theresa L. Fricke, United States Magistrate Judge, and the objections to the report and
13
     recommendation and the remaining record, does hereby find and ORDER:
14
        (1)    the Court adopts the Report and Recommendation;
15
        (2)    plaintiff’s motion to remand [Dkt. 7] is DENIED.
16
        (3)    The Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge
17
               Fricke, and to any other party that has appeared in this action.
18
        IT IS SO ORDERED.
19
              Dated this 14th day of March, 2019.
20

21

22

23
                                                           A
                                                           Ronald B. Leighton
24                                                         United States District Judge

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
